UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1360



NEWPORT NEWS    SHIPBUILDING    AND   DRY   DOCK
COMPANY,

                                                          Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS; MARY ELSTON, WIDOW OF DENMER ELSTON,

                                                         Respondents.


On Petition for Review of an Order of the Benefits Review Board.
(06-0577)


Submitted:   October 19, 2007           Decided:    November 13, 2007


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan H. Walker, MASON, MASON, WALKER & HEDRICK, P.C., Newport
News, Virginia, for Petitioner.       Jonathan L. Snare, Acting
Solicitor of Labor, Allen H. Feldman, Associate Solicitor, Mark A.
Reinhalter, Kathleen H. Kim, UNITED STATES DEPARTMENT OF LABOR,
Washington, D.C.; Jennifer West Vincent, PATTEN, WORNOM, HATTEN &
DIAMONSTEIN, LC, Newport News, Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Newport News Shipbuilding and Dry Dock Company seeks

review of the Benefits Review Board’s decision and order affirming

the   administrative   law   judge’s   award   of   longshore   survivor’s

benefits on a claim filed by Mary Elston pursuant to 33 U.S.C.

§§ 901-950 (2000).     Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error. Accordingly, we affirm for the reasons stated by

the Board.    Newport News Shipbuilding & Dry Dock Co. v. Director,

OWCP, No. 06-0577 (B.R.B. Feb. 27, 2007).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                 AFFIRMED




                                 - 2 -